DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 (Claims 1-6 and 8) in the reply filed on 11/22/2021 is acknowledged.
Claims 7 and 9-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5: Line 2-4 states: “wherein the drive support unit includes a coil through which a current in the predetermined current range flows,”. It is unclear the exact limitations the applicant is introducing here, specifically if the “current” in the predetermined current range in Line 3 is the same current as what is claimed in Claim 1 Line 7 or if it is a different current being claimed? Is the “current” in the predetermined 
Regarding Claim 6: Line 2 states: “a power source that allows a current to flow through the drive support unit; and”. It is unclear the exact limitations the applicant is introducing here, specifically if the “current” recited in Line 2 is the same is the same current as what is claimed in Claim 1 Line 7 or if it is a different current being claimed? Is the “current” in Line 2 of claim 6 a separate or distinct control variable from the current claimed in Claim 1 Line 7? If so it is recommended that some kind of adjective to differentiate from the limitation recited in claim 1 should be added to claim 6. For the purpose of examination the limitation in question will be examined as best understood. 
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara US 2015/0167687 in view of Morrison USPN 6727618.
Regarding Claim 1: Kurihara US 2015/0167687 discloses the limitations: 
an impeller (3;3a and/or 3b);
a drive shaft 2; and
a drive support unit (5,6; 5a,5b,6a,6b,6c) through which a current in a predetermined current range flows to generate an electromagnetic force (element 5 of the drive support unit is a motor, element 6 of the drive support unit are magnetic bearings, when electric power is supplied to the motor 5 it a predetermined rotating magnetic force to rotate the shaft ¶0033, likewise when electric power is supplied to the magnetic bearings 6 predetermined magnetic forces are generated that restrict the position of the shaft in the radial and axial direction ¶0034, to achieve each of these outcomes a current in a predetermined range is provided to generate the particular desired predetermined magnetic forces; additionally, it is noted that in the specification of the instant application a discrete value for the predetermined current range is not contemplated; thus the prior art address the limitation in the same general way as the instant application), the drive support unit being configured to rotationally drive the 
the drive support unit (5,6; 5a,5b,6a,6b,6c) including at least one bearingless motor (the motor 5 in Figure 1 of the prior art discloses a structure similar to that which is illustrated in Figure 8 of the instant application, furthermore in the instant application Page 31 ¶0113 states that touchdown bearings 140,141 support the drive shaft when the (drive support unit) is not energized that is when the drive shaft 130 is not levitated; and the prior art of Kurihara provides auxiliary bearings 7 to support shaft 2 under similar situations as discussed in ¶0029, thus the prior art of Kurihara addresses the bearingless motor limitation within the same confines as the instant application), wherein the at least one bearingless motor 5 includes a rotor-stator pair (5a,5b) constituted by a rotor (rotor 5a) and a stator (stator 5b) in a contactless manner (¶0033-¶0034). Kurihara US 2015/0167687 is silent regarding the limitations: the rotor-stator pair is configured to rotationally drive the drive shaft and to support the radial load of the drive shaft.
However, Morrison USPN 6727618 does disclose the limitations:
a drive shaft 66; and
a bearingless motor (10; 20,40, Column 2 Line 65-Column 3 Line 22, title) through which a current in a predetermined current range flows to generate an electromagnetic force (a current flows through stator windings 32b,32f,32d,32h to drive (i.e. with a rotating electromagnetic force) first portion 42 about the stator 20, Column 3 Line 23-38, Column 3 Line 53-Column 4 Line 12, and a current flows through stator windings 32a,32c,32e,32g to produce magnetic fluxes (i.e. radial magnetic forces) to ), the bearingless motor being configured to rotationally drive the drive shaft by using the electromagnetic force (i.e. rotationally drive the shaft with drive pole pairs 24b,24f,34d,24h using the rotating electromagnetic force, Column 3 Line 23-38, Column 3 Line 53-Column 4 Line 12) and to support a radial load of the drive shaft in a contactless manner by using the electromagnetic force (i.e. move the shaft radially back towards the center utilizing the north stator poles and the south stator poles, Column 3 Line 39-60, Column 4 Line 13-50),
wherein the bearingless motor (10; 20,40, the motor is a bearingless motor within the same confines as the instant application addresses this limitation, also see Title) includes a rotor-stator pair (40,20) constituted by a rotor (40; 42,43,62, Column 3 Line 53-60 and Column 4 Line 26-35) and a stator (20;Column 3 Line 23-38, Column 3 Line 53-Column 4 Line 35) and is configured to rotationally drive the drive shaft and to support the radial load of the drive shaft in a contactless manner (the rotor stator pair drives the shaft 66 via the stator drive winding and the first portion 42 of the rotor, and levitates the shaft 66 via the stator levitation poles and the second portion 43 of the rotor).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller 10 and rotor-stator pair (5a,5b) in the drive support unit (5,6; 5a,5b,6a,6b,6c) of Kurihara US 2015/0167687 with the controller 70 and rotor-stator pair (40,20) of Morrison USPN 6727618 in order 
Regarding Claim 4: Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 does disclose the limitations: “wherein when 
a magnetic flux generated in the drive support unit to rotationally drive the impeller and the drive shaft is represented by a driving magnetic flux BM,
a magnetic flux generated in the drive support unit to support the radial load of the drive shaft is represented by a supporting magnetic flux BS, 
a maximum value of a sum of the driving magnetic flux BM and the supporting magnetic flux BS in a predetermined operating region of the turbo compressor is represented by (BM + BS)max, 
a magnetic flux generated in the drive support unit to generate a driving torque corresponding to a maximum torque load in the predetermined operating region is represented by BMmax, 
a magnetic flux generated in the drive support unit to support a maximum radial load of the drive shaft in the predetermined operating region is represented by BSmax, and 
a magnetic flux generated in the drive support unit when the current flowing through the drive support unit is equal to an upper limit of the predetermined current range is represented by Bmax, 
the drive support unit is configured such that a relationship given by (BM+BS)max ≤ Bmax < BMmax + BSmax is satisfied (the prior art combination of 
Regarding Claim 5: Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 does disclose the limitations: wherein the drive support unit (Kurihara -
5,6; 5a,5b,6a,6b,6c | Morrison - 10; 20,40) includes a coil (Morrison - Column 3 Line 23-38 32a, 32b, 32c,
32d, 32e, 32f, 32g, and/or 32h) through which a current in the predetermined current range flows (Morrison - current flows through stator windings 32b,32f,32d,32h to drive (i.e. with a rotating electromagnetic force) first portion 42 about the stator 20, Column 3 Line 23-38, Column 3 Line 53-Column 4 Line 12, and/or a current flows through stator windings 32a,32c,32e,32g to produce magnetic fluxes (i.e. radial magnetic forces) to radially locate the second portion 43 within stator 20, Column 3 Line 39-60, Column 4 Line 13-50), and 
wherein when 

a magnetic flux generated in the drive support unit to support the radial load of the drive shaft is represented by a supporting magnetic flux BS, 
a magnetic flux generated in the drive support unit to generate a driving torque corresponding to a maximum torque load in a predetermined operating region of the turbo compressor is represented by BMmax, and a current flowing through the coil when the driving torque corresponding to the maximum torque load is generated is represented by a maximum torque current IBMmax, 
a magnetic flux generated in the drive support unit to support a maximum radial load of the drive shaft in the predetermined operating region is represented by BSmax, and 
a current flowing through the coil when the maximum radial load of the drive shaft is supported is represented by a maximum support force current IBSmax, and a magnetic flux generated in the drive support unit by causing a current obtained by adding together the maximum torque current IBMmax and the maximum support force current IBSmax to flow through the coil is represented by BMSmax, 
the drive support unit is configured such that a relationship given by BMSmax < BMmax + BSmax is satisfied (the prior art combination of Kurihara as modified by Morrison has the same compressor, motor, magnetic bearing and, controller structure as the instant application; the prior art is able to operate in the same way as the instant application; furthermore when the claim is read in light of the specification, there are no .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara US 2015/0167687 in view of Morrison USPN 6727618 as applied to claim 1 above, and further in view of Habermann USPN 4720649.
Regarding Claim 8: Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 discloses: wherein the drive support unit (Kurihara - 5,6; 5a,5b,6a,6b,6c | Morrison - 10; 20,40) includes the at least one bearingless motor (Kurihara - 5 | Morrison - 10; 20,40) and a magnetic bearing (Kurihara - 6; second radial magnetic bearing 6b) arranged side-by-side with the at least one bearingless motor in an axial direction of the drive shaft (in the combination of Kurihara as modified by Morrison the second radial bearing 6b is arranged side-by-side with the at least one bearingless motor (Kurihara - 5 | Morrison - 10; 20,40) in an axial direction of drive shaft 2 of Kurihara), the magnetic bearing (Kurihara - 6; 6b) configured to support the radial load of the drive shaft in a contactless manner (Kurihara - ¶0035,¶0042). Kurihara US 
However Habermann USPN 4720649 does disclose the limitations: 
a radial magnetic bearing (i.e. radial magnetic bearing illustrated in the Figures), the radial magnetic bearing including a peripheral portion 20 which interconnects a plurality of pairs of poles 21 which project inwardly towards a rotor 1 of the radial magnetic bearing, electromagnetic windings 22 are disposed around the various poles 21, the radial magnetic bearing including a plurality of electromagnets (each of the four pole pairs with electromagnetic windings constitutes an electromagnet, thus Habermann teaches a radial magnetic bearing with a plurality of electromagnets) 
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second radial magnetic bearing 6b of Kurihara US 2015/0167687 with the radial magnetic bearing including a plurality of electromagnets (i.e. two electromagnets 21,22 along axes XX’ and two electromagnets along YY’) of Habermann USPN 4720649 in order to make it possible to hold the rotor in a predetermined radial position with the radial magnetic bearing (Column 2 Line 35-38).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara US 2015/0167687 in view of Morrison USPN 6727618 as applied to claim 1 above, and further in view of Koki US 2014/0219820.
Regarding Claim 2: Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. 

Also, Morrison USPN 6727618 discloses that the main windings 32a, 32b, 32c, 32d, 32e, 32f, 32g, and 32h are divided into two sets of uses, one set to produce fluxes to support the rotor within the stator, and the remaining set to drive the rotor (Column 3 Line 22-38, column 3 Line 52-Column 4 Line 25); additionally as the fluxes disclosed by Morrison are generated by electromagnets it is understood that they are magnetic fluxes - thus Morrison discloses “a driving magnetic flux BM” with the disclosed fluxes to drive the rotor (Column 3 Line 52-Column 4 Line 25) and “a supporting magnetic flux BS” with the fluxes to support the rotor within the stator (Column 3 line 22-38).
Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 is silent regarding the limitations: a controller that controls the power source so that, when the turbo compressor operates in a rotating-stall generation region and a surging region, a 
However Koki US 2014/0219820 does disclose the limitations: a compressor 12, a motor 14, a current detector 16, a controller (30, ¶0080-¶0096), when the compressor operates in a rotating-stall generation region and a surging region (i.e. when the compressor 12 is surging), the electric motor driving the compressor does not work thus dropping a drive current measured by the current detector below a current threshold (¶0097-¶0103).
Additionally in the combination of Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 while discrete values for the IS current and BS current are not known, they do have a value, since current is used to rotate the motor and support the bearing. Additionally the teachings of Koki identify that during surge the work done by the motor driving the compressor is negligible (i.e. the compressor does not work when a state of the compressor leads to surging (¶0097-¶0103)). Thus Koki also provides evidence that the BS current for driving the motor would greatly reduce upon the occurrence of surge. As a result of this the ratio of currents during normal operation ISnorm/BSnorm would see an increase at the onset of surge assuming that the IS current is constant. This is because according to Koki the driving current of the motor decreases during surge. Therefore the magnitude of the ratio would increase during surge since the denominator in the ratio ISsurge/BSsurge would be less than during the normal operation when compared at the same rotating speed. 

Regarding Claim 3: Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. 
Additionally, Kurihara US 2015/0167687 discloses: wherein the turbocompressor (i.e. turbocompressor 1 illustrated in Figure 1, ¶0026-¶0027) further comprises a power source (disclosed power source controlled by controller 10 ¶0033) that allows a current to flow through the drive support unit (controller 10 is disclosed as controlling both the rotation of the motor 5 ¶0033, and also the magnetic forces in the magnetic bearings 6 ¶0034, thus controller 10 allows current to flow through the parts that make up the drive support unit) and a controller 10 that controls the power source (¶0033-¶0034); additionally it is known in the art that motors drive rotating machinery (e.g. impellers and shafts) with rotating magnetic fluxes - thus the rotative power for rotating the shaft (Kurihara ¶0033) corresponds to the claimed “driving magnetic flux BM”, and also when Kurihara discusses the magnetic forces generated by the electromagnetic bearings (Kurihara ¶0034) these forces corresponds to the claimed “supporting magnetic flux BS”. 
Also, Morrison USPN 6727618 discloses that the main windings 32a, 32b, 32c, 32d, 32e, 32f, 32g, and 32h are divided into two sets of uses one set to produce fluxes 
Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 is silent regarding the limitations: a controller that controls the power source so that, when the turbo compressor operates in a rotating-stall generation region and a surging region, a ratio of current IS for generating the supporting magnetic flux BS to current IM for generating the driving magnetic flux BM is increased, compared to during normal operation, when compared at the same rotational speed. 
However Koki US 2014/0219820 does disclose the limitations: a compressor 12, a motor 14, a current detector 16, a controller (30, ¶0080-¶0096), when the compressor operates in a rotating-stall generation region and a surging region (i.e. when the compressor 12 is surging), the electric motor driving the compressor does not work thus dropping a drive current measured by the current detector below a current threshold (¶0097-¶0103).
Additionally in the combination of Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 while discrete values for the IS current and BS current are not known, they do have a value, since current is used to rotate the motor and support the bearing. The teachings of Koki identify that during surge the work done by the motor driving the compressor is negligible (i.e. the compressor does not work when a state of norm/BSnorm would see an increase at the onset of surge assuming that the IS current is constant, since according to Koki the driving current of the motor decreases during surge. Therefore the magnitude of the ratio would increase during surge since the denominator in the ratio ISsurge/BSsurge would be less than during the normal operation when compared at the same rotating speed. Additionally, since surging is known to be reverse flow through the compressor, the volumetric flow delivered by the compressor would also decrease when the compressor is surging - therefore the controller would not have to take any particular action to cause the volumetric flow rate delivered by the compressor to decrease, as a decrease in volumetric flow rate is inherent during a surge condition.
Hence it would have been obvious to one of ordinary skill in the art to modify the controller 10 and the motor 5 driving the turbocompressor 1 of Kurihara US 2015/0167687 with the controller 30 and the current detector 16 of Koki US 2014/0219820 in order to detect surging based on the behavior of the drive current I of the electric motor at the time of surging (¶0097-¶0103).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara US 2015/0167687 in view of Morrison USPN 6727618 as applied to claim 1 above, and further in view of Powell USPN 9086070.
Regarding Claim 6: Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. 

Also, Morrison USPN 6727618 discloses that controller 70 separately controls motoring functions and bearing functions of the drive unit (Column 3 Line 22-38, column 3 Line 52-Column 4 Line 25), with four poles dedicated to driving the rotor, levitation of the rotor (Column 3 Line 53-66), the controller reciving signals from sensors 50,52, which detect movement of the rotor from the center of the bore 12, upon sensing a movement a bias current is adjusted with a correcting current to pull the rotor 40 back to the center (Column 5 Line 13-27).
Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 is silent regarding the limitations: when the turbo compressor operates in a surging region only a current for supporting the radial load of the drive shaft in a contactless manner flows through the drive support unit, but a current that contributes to a driving torque does not flow through the drive support unit. 
However Powell USPN 9086070 does disclose the limitations: when the turbo compressor (i.e. centrifugal compressor) operates in a surging region (i.e. during a surge event) only a current for supporting the radial load of the drive shaft in a contactless manner flows through the drive support unit (i.e. the active magnetic 
Hence it would have been obvious to one of ordinary skill in the art to modify the controller 10 of the turbocompressor 1 of Kurihara US 2015/0167687 with the control system methodology of Powell USPN 9086070 in order to maximize the efficacy of the compressor (Abstract).
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention. 
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Da Silva USPN 9863431 - discloses a compressor with a hybrid motor 
Kullik USPN 6745767 - discloses a compressor that is supported radially and axially with controlled magnetic bearings;
Ueda USPN 7412841 - discloses a centrifugal compressor that identifies a “rotating stall region” and a “surging region” as being an area where the compressor is never operated (Column 3 Line 1-8).
Irino US 2015/0233422 - discloses a compressor with a magnetic bearing structure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746